Denied and Opinion Filed September 22, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-00742-CV

  IN RE N.R. AND IRMA RAMIREZ (HEREINAFTER N.R. AND IRENE
                       RAMIREZ), Relators

            Original Proceeding from the County Court at Law No. 3
                             Collin County, Texas
                     Trial Court Cause No. 003-01130-2020

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Goldstein
                             Opinion by Justice Osborne
      In their August 27, 2021 petition for writ of mandamus, relators challenge the

trial court’s August 19, 2021 order striking their section 18.001 counter-affidavit

regarding the reasonableness of medical expenses. Entitlement to mandamus relief

requires relators to show that the trial court clearly abused its discretion and that they

lack an adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–

36 (Tex. 2004) (orig. proceeding).
      Based on our review of the petition and record, we conclude that relators have

not shown they lack an adequate remedy. Accordingly, we deny the petition for writ

of mandamus, and deny their motion for temporary relief as moot.



                                          /Leslie Osborne//
210742f.p05                               LESLIE OSBORNE
                                          JUSTICE




                                       –2–